 


110 HRES 869 EH: Providing for consideration of the joint resolution (H.J. Res. 69) making further continuing appropriations for the fiscal year 2008, and for other purposes.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 869 
In the House of Representatives, U. S.,

December 13, 2007
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 69) making further continuing appropriations for the fiscal year 2008, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 69) making further continuing appropriations for the fiscal year 2008, and for other purposes. All points of order against consideration of the joint resolution are waived except those arising under clause 9 or 10 of rule XXI. The joint resolution shall be considered as read. All points of order against provisions of the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.  
2.During consideration of House Joint Resolution 69 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the joint resolution to such time as may be designated by the Speaker.  
3.The chairman of the Committee on Appropriations shall insert in the Congressional Record at any time during the remainder of the first session of the 110th Congress such material as he may deem explanatory of appropriations measures for the fiscal year 2008.  
4.House Resolution 839 and House Resolution 850 are laid upon the table.  
 
Lorraine C. Miller,Clerk.
